HALL, Chief Justice.
Plaintiff appeals the summary judgment of the district court that dismissed her cause of action for injuries sustained while a guest passenger in defendant’s automobile. The dismissal was granted on the strength of the Guest Statute, U.C.A., 1953, § 41-9-1.
Malan v. Lewis, Utah, 693 P.2d 661, also filed this day, determines the Guest Statute to be unconstitutional. We therefore vacate the judgment of the trial court and remand the case for trial. No costs awarded.
STEWART, OAKS, HOWE and DURHAM, JJ., concur.